PER CURIAM.
This Court in the above cause granted a petition for a writ of certiorari and *571ordered the record of the proceedings sent here.
The record is before us, but no assignments of error were incorporated. Without an assignment of error nothing is presented for review. Ex parte Russell, 280 Ala. 30, 189 So.2d 760; Ex parte Belcher v. City Commission of the City of Birmingham, 280 Ala. 252, 192 So.2d 454.
There being no assignment of error, an order of affirmance is due to be entered, and it is so ordered. Rule 1, Rules of Practice in the Supreme Court, Appendix, Title 7, Code of Alabama 1940; Dobson v. Deason, 258 Ala. 219, 61 So.2d 764.
The foregoing opinion was prepared by B. W. Simmons, Supernumerary Circuit Judge, and was adopted by the Court as its opinion.
Affirmed.
LIVINGSTON, C. J., and LAWSON, 'GOODWYN and COLEMAN, JJ., concur.